Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 4/20/2022 is acknowledged.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4, 5, 6, 8, 9, 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (20200144341).


    PNG
    media_image1.png
    539
    876
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    548
    644
    media_image2.png
    Greyscale

Regarding claim 1, Choi teaches an display panel, comprising: a substrate (fig. 7: BS) having an opening area (please see designated areas above), a transition area (please see designated areas above) surrounding the opening area, and a display area (please see designated areas above) surrounding the transition area; 
a driving layer (fig. 7 above shows a layer having TFTs, ILDs, etc.) disposed on a side of the substrate and covering at least the transition area and the display area (fig. 7 shows TFTs, ILDs, etc. spanning the transition area and the display area), wherein an area of the driving layer located in the transition area is provided with a separation groove (fig. 7: BR1) surrounding the opening area, the separation groove comprises a first groove body and a second groove body (please see the embodiment seen in fig. 11D which shows at least two groove bodies) which are sequentially communicated toward the substrate in a direction perpendicular to the substrate (please see fig. 11D), and a distance between bottom ends of two side walls of the first groove body is smaller than a distance between top ends of two side walls of the second groove body (please see fig. 11D which shows the two grooves having the attributes mentioned in this limitation); and 
a display layer (fig. 7B: ED) covering the driving layer, and comprising a light-emitting layer (fig. 7B: EL), wherein the light-emitting layer is discontinuous in the second groove body (please see fig. 7B which shows EL is absent in the BRs).
Please note that multiple embodiments of prior art (fig. 7B and 11D) are used above. It would have been obvious to a PHOSITA, at the time said invention was made to utilize these embodiments in combination since are related to similar fields of endeavor.
Regarding claim 2, Choi teaches an display panel according to claim 1, wherein the driving layer comprises: a gate (fig. 7B) disposed on the substrate and located in the display area; a gate insulator layer (fig. 7B) covering the gate and covering at least the transition area and the display area; an active layer (fig. 7B) disposed on a surface of the gate insulator layer away from the substrate and directly opposite to the gate; an insulator layer (fig. 7B) covering the active layer and the gate insulator layer; and a source and a drain (fig. 7B) disposed on a surface of the insulator layer away from the substrate, and coupled to both ends of the active layer; and wherein the separation groove extends from the insulator layer to the gate insulator layer in the direction perpendicular to the substrate (fig. 7).
Regarding claim 4, Choi teaches an display panel according to claim 1, wherein the two side walls of the first groove body are perpendicular to the substrate, and the two side walls of the second groove body are perpendicular to the substrate (fig. 11D).
Regarding claim 5, Choi teaches an display panel according to claim 1, wherein the display panel further comprises a packaging layer (TFE) covering the display layer and filling the separation groove.
Regarding claim 6, Choi teaches an display panel according to claim 1, wherein an area of the display layer located in the opening area is provided with a through hole at least penetrating the display layer and the driving layer (please see fig. 7B which shows BR2 going through BI and EL).
Regarding claim 8, Choi teaches an display panel according to claim 1, wherein a shape of the separation groove is a closed ring shape surrounding the opening area (please see fig. 5A and 7A).
Regarding claim 9, Choi teaches an display panel according to claim 1, wherein the two side walls of the first groove body comprises steps (please see fig. 11D above).

Regarding claim 16, Choi teaches an display device, comprising a display panel, wherein the display panel comprises: 
a substrate (fig. 7: BS) having an opening area (please see designated areas above), a transition area (please see designated areas above) surrounding the opening area, and a display area (please see designated areas above) surrounding the transition area; 
a driving layer (fig. 7 above shows a layer having TFTs, ILDs, etc.) disposed on a side of the substrate and covering at least the transition area and the display area (fig. 7 shows TFTs, ILDs, etc. spanning the transition area and the display area), wherein an area of the driving layer located in the transition area is provided with a separation groove (fig. 7: BR1) surrounding the opening area, the separation groove comprises a first groove body and a second groove body (please see the embodiment seen in fig. 11D which shows at least two groove bodies) which are sequentially communicated toward the substrate in a direction perpendicular to the substrate (please see fig. 11D), and a distance between bottom ends of two side walls of the first groove body is smaller than a distance between top ends of two side walls of the second groove body (please see fig. 11D which shows the two grooves having the attributes mentioned in this limitation); and 
a display layer (fig. 7B: ED) covering the driving layer, and comprising a light-emitting layer (fig. 7B: EL), wherein the light-emitting layer is discontinuous in the second groove body ((please see fig. 7B which shows EL is absent in the BRs).
Please note that multiple embodiments of prior art (fig. 7B and 11D) are used above. It would have been obvious to a PHOSITA, at the time said invention was made to utilize these embodiments in combination since are related to similar fields of endeavor.

Regarding claim 17, Choi teaches an display panel according to claim 16, wherein the driving layer comprises: a gate (fig. 7B) disposed on the substrate and located in the display area; a gate insulator layer (fig. 7B) covering the gate and covering at least the transition area and the display area; an active layer (fig. 7B) disposed on a surface of the gate insulator layer away from the substrate and directly opposite to the gate; an insulator layer (fig. 7B) covering the active layer and the gate insulator layer; and a source and a drain (fig. 7B) disposed on a surface of the insulator layer away from the substrate, and coupled to both ends of the active layer; and wherein the separation groove extends from the insulator layer to the gate insulator layer in the direction perpendicular to the substrate (fig. 7).
Regarding claim 19, Choi teaches an display device according to claim 16, wherein the two side walls of the first groove body are perpendicular to the substrate, and the two side walls of the second groove body are perpendicular to the substrate (please see figures above).
Regarding claim 20, Choi teaches an display device according to claim 16, wherein the two side walls of the first groove body comprises steps (please see figure above).

Allowable Subject Matter
Claim 3, which depends on claim 2, is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 18, which depends on claim 17, is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB E HENRY whose telephone number is (571)270-5370. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CALEB E HENRY/Primary Examiner, Art Unit 2894